UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER:001-32994 OILSANDS QUEST INC. (Exact name of issuer as specified in its charter) Colorado 98-0461154 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800, 326 - 11th Avenue SW, Calgary, Alberta, Canada T2R 0C5 (Address of principal executive offices) (403) 263-1623 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes QNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: £ Accelerated filer: T Non-accelerated filer: £ Smaller reporting company: £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As of December 1, 2009 there were 278,119,961 shares of common stock issued and outstanding. OILSANDS QUEST INC. FORM 10Q FOR THE QUARTER ENDED October 31, 2009 Part I.Financial Information Forward-Looking Statements Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of October 31, 2009 and April 30, 2009 2 Unaudited Consolidated Statements of Operations for theThree and Six Months EndedOctober31, 2009 and 2008 and for the Period from Inception on April 3, 1998 toOctober 31, 2009 3 Unaudited Consolidated Statements of Stockholders’ Equity for theSix Months Ended October 31, 2009 and 2008 4 Unaudited Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended October 31, 2009 and 2008 and for the Period from Inception on April 3, 1998 toOctober 31, 2009 5 Unaudited Consolidated Statements of Cash Flows for theSix Months EndedOctober 31, 2009 and 2008 and for the Period from Inception on April 3, 1998 toOctober 31, 2009 6 Unaudited Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part IIOther Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Cautionary Statement about Forward-Looking Statements The following includes certain statements that may be deemed to be "forward-looking statements."All statements, other than statements of historical facts, included in this Form 10-Q that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements.Such forward-looking statements include discussion of such matters as: · the amount and nature of future capital, exploration and development expenditures; · the timing of exploration and development activities; · business strategies and development of our business plan and exploration programs; and · potential estimates as to the volume and nature of petroleum deposits that are expected to be found present when lands are developed in a project. Forward-looking statements also typically include words such as "anticipate", "estimate", "expect", "potential", "could" or similar words suggesting future outcomes.Readers are cautioned that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those expressed or implied in the forward-looking statements. The Company is under no duty to update any of these forward-looking statements after the date of this report.You should not place undue reliance on these forward-looking statements. It is presumed that readers have read or have access to our 2009 Annual Report filed on Form 10-K which includes disclosures regarding critical accounting policies as part of Management’s Discussion and Analysis or Plan of Operations.All future payments in Canadian dollars have been converted to United States dollars using an exchange rate of $1.00 U.S. $1.0819 CDN, which was the October 31, 2009 exchange rate.Unless otherwise stated, all dollar amounts are expressed in U.S. dollars. i OILSANDS QUEST INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) October 31, 2009 April 30, 2009 ASSETS Current Assets: Cash and cash equivalents $ 34,239,241 $ 6,986,099 Accounts receivable 439,583 3,616,793 Short-term investments 12,108,330 25,208,748 Prepaid expenses 1,252,053 337,099 Available for sale equity securities 66,558 60,307 Total Current Assets 48,105,765 36,209,046 Property and Equipment (note 3) 440,658,530 398,975,468 Total Assets $ 488,764,295 $ 435,184,514 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable (note 11) $ 1,859,890 $ 3,463,642 Accrued liabilities 8,200,570 5,603,779 Flow-through share premium liability 477,575 749,287 Total Current Liabilities 10,538,035 9,816,708 Deferred Taxes 69,243,718 65,651,035 Asset Retirement Obligation (note 4) 3,013,304 2,621,439 Stockholders’ Equity Capital Stock Preferred Stock, par value of $0.001 each, 10,000,000 shares authorized, 1 Series B Preferred share outstanding (note 6) 1 1 Common Stock, par value of $0.001 each, 750,000,000 shares authorized, 278,099,961 and 241,559,549 shares outstanding at October 31, 2009 and April 30, 2009 respectively (notes 7, 8 and 9) 278,099 241,559 Additional Paid-in Capital 744,778,053 713,573,848 Deficit Accumulated During Development Stage (348,705,366) (330,699,364) Accumulated Other Comprehensive Income (Loss) 9,618,451 (26,020,712) Total Stockholders’ Equity 405,969,238 357,095,332 Total Liabilities and Stockholders’ Equity $ 488,764,295 $ 435,184,514 Subsequent events (note See Notes to Unaudited Consolidated Financial Statements 2 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Three Months Ended October 31, Six Months Ended October 31, From Inception on April3,1998 through to October 31, 2009 2008 2009 2008 2009 Expenses Exploration costs $ 8,779,402 $ 37,274,533 $ 12,393,761 $ 47,747,275 $ 218,650,770 General and administrative Corporate 3,361,570 3,398,870 7,160,022 6,253,884 49,003,298 Stock-based compensation (note 8) 1,079,081 8,242,681 2,814,878 12,006,453 144,040,954 Foreign exchange (gain) loss 129,558 4,622,474 (3,114,133) 5,405,165 1,425,789 Depreciation and accretion 564,606 453,436 1,013,020 771,162 4,017,342 13,914,217 53,991,994 20,267,548 72,183,939 417,138,153 Other Items Interest and other income (10,753) (365,802) (69,517) (795,080) (6,368,186) Loss before deferred income tax benefit 13,903,464 53,626,192 20,198,031 71,388,859 410,769,967 Deferred income tax benefit (694,491) (10,761,310) (2,192,029) (14,205,680) (54,370,347) Net loss 13,208,973 42,864,882 18,006,002 57,183,179 356,399,620 Net loss attributable to noncontrollinginterest - (7,694,254) Net loss attributable to common stockholders $ 13,208,973 $ 42,864,882 $ 18,006,002 $ 57,183,179 $ 348,705,366 Net loss attributable to common stockholders per share – Basic and Diluted $ 0.04 $ 0.17 $ 0.06 $ 0.22 Weighted average number of common stock outstanding 302,647,372 259,498,487 300,229,541 255,811,160 See Notes to Unaudited Consolidated Financial Statements 3 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (Unaudited) Common Stock Preferred Stock Additional Paid in Accumulated Other Comprehensive Income Deficit Accumulated During the Development Total Stockholders’ Shares Par Value Shares Par Value Capital (Loss) Stage Equity Balance, April30,2009 241,559,549 $ 241,559 1 $ 1 $ 713,573,848 $ (26,020,712) $ (330,699,364) $ 357,095,332 Common stock and warrants issued for: Cash 35,075,000 35,075 29,778,675 29,813,750 Stock option exercises 760,412 760 616,692 617,452 Exchange of OQI Sask Exchangeable shares 705,000 705 - - (705) - - - Stock-based compensation 2,814,878 2,814,878 Share issue costs (2,005,335) (2,005,335) Other comprehensive income Foreign exchange gain on translation 35,639,163 35,639,163 Net loss (18,006,002) (18,006,002) Balance, October31,2009 278,099,961 $ 278,099 1 $ 1 $ 744,778,053 $ 9,618,451 $ (348,705,366) $ 405,969,238 Balance, April30,2008 213,861,958 $ 213,862 1 $ 1 $ 604,322,495 $ 36,732,367 $ (241,502,206 ) $ 399,766,519 Common stock issued for: Cash 23,784,917 23,785 - - 91,215,543 - - 91,239,328 Property 640,000 640 - - 3,717,760 - - 3,718,400 Premium on flow-through sharesallocated to liability - (1,802,753) - - (1,802,753) Stock option exercises 35,000 35 - - 165,115 - - 165,150 Exchange of OQI Sask Exchangeable Shares 1,709,769 1,709 - - (1,709) - - - Stock-based compensation - 12,006,453 - - 12,006,453 Share issue costs - (2,238,966) - - (2,238,966) OQI Sask options exercises - 1,522,925 - - 1,522,925 Other comprehensive income Transfer of unrealized loss on available for sale securities - 141,970 - 141,970 Foreign exchange loss on translation - (68,440,617) - (68,440,617) Net loss - (57,183,179) (57,183,179) Balance, October 31, 2008 240,031,644 $ 240,031 1 $ 1 $ 708,906,863 $ (31,566,280) $ (298,685,385) $ 378,895,230 See Notes to Unaudited Consolidated Financial Statements 4 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Comprehensive Income (Loss) Three Months Ended October 31, Six Months Ended October 31, From Inception on April 3, 1998 through to 2009 2008 2009 2008 October 31, 2009 Net loss $ (13,208,973) $ (42,864,882) $ (18,006,002) $ (57,183,179) $ (356,399,620) Unrealized loss on available for sale securities - (167,631) Transfer of unrealized loss on available for sale securities - - - 141,970 167,631 Foreign exchange gain(loss) on translation (154,563) (62,575,662) 35,639,163 (68,440,617) 9,618,451 Comprehensive income (loss) $ (13,363,536) (105,440,544) $ 17,633,161 $ (125,481,826) $ (346,781,169) Comprehensive loss attributable to noncontrolling interest - 7,694,254 Comprehensive income (loss) attributable to common stockholders $ (13,363,536) $ (105,440,544) $ 17,633,161 $ (125,481,826) $ (339,086,915) See Notes to Unaudited Consolidated Financial Statements 5 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Six Months Ended October 31, From Inception on April3,1998 through to October31, 2009 2009 2008 Operating Activities Net loss $ (18,006,002) $ (57,183,179) $ (356,399,620) Non-cash adjustments to net loss Stock-based compensation 2,814,878 12,006,453 144,040,954 Deferred income tax benefit (2,192,029) (14,205,680) (54,370,347) Depreciation and accretion 1,013,020 771,162 4,017,342 Asset retirement cost (reduction) expense (44,582) - 1,023,133 Other non-cash items (6,251) 145,908 1,233,030 Changes in Non-Cash Working Capital Accounts receivable and prepaid expenses 2,578,461 378,737 (765,879) Accounts payable and accrued liabilities 199,153 14,762,148 14,417,476 Cash Used in Operating Activities (13,643,352) (43,324,451) (246,803,911) Investing Activities Property and equipment expenditures (1,687,259) (6,843,535) (81,100,864) Short-term investment 13,100,418 (8,753,768) (12,108,330) Other investments - 116,824 (548,048) Cash Used in Investing Activities 11,413,159 (15,480,479) (93,757,242) Financing Activities Issuance of shares for cash 28,425,867 89,165,512 355,987,275 Shares issued on exercise of OQI Sask options and warrants - 1,522,925 4,176,336 Shares issued by OQI Sask to non-controlling interests - - 7,663,666 Convertible debentures - - 8,384,496 Cash Provided by Financing Activities 28,425,867 90,688,437 376,211,773 Inflow of Cash and Cash Equivalents 26,195,674 31,883,507 35,650,620 Effects of exchange rate changes on cash and cash equivalents 1,057,468 (6,423,366) (1,411,379) Cash and Cash Equivalents, Beginning of Period 6,986,099 26,498,038 - Cash and Cash Equivalents, End of Period $ 34,239,241 $ 51,958,179 $ 34,239,241 Non-Cash Financing Activities Common stock issued for properties $ - $ 3,718,400 $ 10,848,342 Warrants granted on purchase of properties $ - $ - $ 1,763,929 Common stock issued for services $ - $ - $ 10,504,594 Common stock issued for debt settlement $ - $ - $ 28,401,029 See Notes to Unaudited Consolidated Financial Statements 6 OILSANDS QUEST INC. (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS Oilsands
